Opinion on Rehearing. After a careful consideration of the petition for rehearing in the above case we find nothing therein that would justify setting aside the Order of Dismissal heretofore entered. Further attention is called to the fact that the petition was not filed within ‘thirty days from the date the Order Dismissing said claim was filed, as provided in Rule 33 of the Court of Claims. The order heretofore entered in this case is therefore affirmed and the petition for rehearing denied, without prejudice.